Citation Nr: 1606925	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-09 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for residuals of left distal radius fractures, status post open reductions internal fixations.

2. Entitlement to a compensable disability rating for a medial left wrist scar, status post left distal radius fractures with open reductions internal fixations.

3. Entitlement to a compensable disability rating for a dorsum left wrist scar, status post left distal radius fractures with open reductions internal fixations.

4. Entitlement to a compensable disability rating for a lateral left wrist scar, status post left distal radius fractures with open reductions internal fixations.

5. Entitlement to service connection for vascular and tension headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1999 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.

The Veteran testified at a videoconference hearing in November 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence in the form of a medical article submitted after the hearing, and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to all claims being remanded, additional development is necessary.

At the Veteran's November 2015 hearing, the Veteran testified that he felt numbness in his left hand and wrist that could extend up to his elbow, and for that nerve pain, he was prescribed gabapentin.  He also noted that he was left-hand dominant, which made it difficult to write, and that his left wrist had stiffness and pain.  He also indicated that he had scar massage during occupational therapy.  He could not tell if all the pain to his wrist was from the scars or the nerves; however, he was sure that he had pain in his left wrist due to the scars.  He also testified that he had difficulty with dexterity in the left hand, and that his left wrist had worsened since his previous examination in 2011.  Given evidence of worsening and nerve damage, a new examination is necessary to determine the severity of the Veteran's current condition.  Because the Veteran could not distinguish with certainty which symptoms were caused by the residuals of his left wrist fractures and which by the scars to his left wrist, the issues are inextricably intertwined, and must be remanded together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

With regard to his claim for service connection for headaches, the Veteran's representative indicated that although the Veteran had consistently contended that his headaches were caused by meningitis in service, because the headaches were diagnosed as tension headaches, they may be related to his service-connected anxiety condition.  She also noted that the Veteran had a brain scan that may indicate epilepsy, and submitted an article that indicated that epilepsy may be related to meningitis.  She indicated that the headaches may be a residual of that possible epilepsy.  A new VA opinion is necessary to assess the new theories for secondary service connection put forth at the Veteran's hearing.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's residuals of a left distal radius fractures and subsequent scarring, so a new examination may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's November 2015 hearing testimony, during which he indicated that he had nerve damage, numbness, weakness, and fatigue in his wrist, and pain coming both from the scars and from the residuals of the fracture.

c) Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's residuals of left distal radius fractures and the current severity of his scarring, and its impact on his employability and daily activities.  The examiner must opine on the Veteran's claims of numbness and nerve pain, painful scarring, stiffness, and lack of dexterity.  The examiner must also indicate whether the Veteran is impacted beyond what is contemplated in the rating criteria because the injured wrist is associated with his dominant hand.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding severity in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's headaches, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's November 2015 hearing testimony, during which his representative indicated that his headaches may be secondary to his service-connected anxiety condition, or possible epilepsy caused by or related to his in-service meningitis.

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were proximately due to or the result of his service-connected anxiety or his in-service meningitis, including as residuals of possible epilepsy.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were aggravated beyond their natural progression by his service-connected anxiety or his in-service meningitis, including as residuals of possible epilepsy. 

iii) If the examiner determines that the Veteran's headaches were NOT caused or aggravated by his service-connected anxiety or his in-service meningitis, including as residuals of possible epilepsy, determine whether it is at least as likely as not (50 percent or greater probability) that the headaches began during active service or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




